Advisory Action
Acknowledged is the applicant’s after-final response filed on July 18, 2022, and submitted under the 2.0 pilot program. Amendments have been proposed claim 1. 
Applicant contends:
(1) The outstanding Office letter asserts that Koh’s apparatus possesses the capacity for the first and second stations to supply different reactants according to paragraph [0060]. However, it appears that this excerpt simply establishes that “identical reactors can behave identically when running identical processes.” Koh further describes a configuration in which a single gas supply can provide a gas uniformly to several reactors (pp. 5-6).
(2) Adapting Koh’s system to execute Dip’s recipe would demand significant and costly modifications. For instance, the gas delivery system would have to be restructured entirely (p. 6). 
(3) The cited prior art does not disclose the proposed new material – namely, the feature of a heated showerhead which “provides” a reactant at “near the temperature” of said reactant when it contacts the substrate.
In response, 
(1) The examiner acknowledges that paragraph [0060] includes language which ostensibly implies a single gas source. Yet, as previously noted, the same paragraph refers to the feeding of gases “independently with respect to each other,” which seems nonsensical given a single gas source. The paragraph also refers to “several reactors using identical gas supply systems” (emphasis added). The use of the plural “systems” undermines the applicant’s premise, as well.
Ultimately, the matter can be circumvented entirely. Even if it were conceded that Koh discloses only a single gas source, an operator can still charge the single source with a different reactant in between the first deposition step at the first station and the second deposition step at the second station. Because the apparatus is inherently capable of accommodating this method of reactant supply, objections relating to matters of efficiency or intended purpose are not germane.
(2) As noted directly above, even accepting Applicant’s premise regarding the nature of Koh’s supply system, arguendo, no structural modifications are necessary to execute a recipe by which different reactants are supplied to different stations. Further, given a future amendment which explicitly requires dedicated gas sources for each station, the examiner does not believe the straightforward coupling of a unique source to each station’s supply conduit exceeds the imagination or technical capacity of ordinary skill, especially given the commonness of this archetype in the prior art. Of course, modifying Koh would be costlier than doing nothing, but this objection cannot be dispositive, as it would nullify nearly every combination rejection pertaining to an apparatus – an illogical result, surely. 
(3) The examiner does not believe the amendments clearly distinguish over the teachings of Koh. Firstly, the term “heated showerhead” does not establish the provenance of the heat. The prior art disclosure of a showerhead that can simply receive heat from an exogenous source, e.g., a second heating element situated in the second station, is sufficient to satisfy this limitation. 
Further, as shown by Figure 1B of Koh, the distance between the showerhead and substrate appears minimal, and the time required to traverse that distance is even more minimal. Surely, the temperature of the reactant as it is released from Koh’s showerhead is “near” its temperature at the substrate’s surface.
Because the amendments modify the scope of the claim set without clearly placing the case in condition for allowance, their entry has been denied at this stage of prosecution.
Lastly, the examiner proactively wishes to address a grammatical error in claim 1: at the bottom of the first page, the paragraph drawn to the first stage concludes with the words “to place.” The examiner believes these words to be an artifact from a previous form of the limitation, and that they should be deleted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716